          Case 4:21-cv-00344-JSW Document 107-2 Filed 08/20/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
 9
      DEFENDERS OF WILDLIFE, et al.,
10                                                                 Case No. 4:21-cv-00344-JSW
                        Plaintiffs,
11                                                                          4:21-cv-00349-JSW
               v.
12                                                                          4:21-cv-00561-JSW
      U.S. FISH AND WILDLIFE SERVICE, et al.,
13                      Defendants.
14                                                                 [PROPOSED] ORDER GRANTING
      WILDEARTH GUARDIANS, et al.,
                                                                   FEDERAL DEFENDANTS’ CROSS-
15                      Plaintiffs,                                MOTION FOR SUMMARY JUDGMENT
16             v.                                                  AND DENYING PLAINTIFFS’ MOTION
                                                                   FOR SUMMARY JUDGMENT
17    DEBRA HAALAND, U.S. SECRETARY OF
      THE INTERIOR, et al.,
18
19                      Defendants.
                                                                   Date: November 12, 2021
20    NATURAL RESOURCES DEFENSE
                                                                   Time: 9:00 AM
      COUNCIL, INC.,
21                                                                 Courtroom: 5
                        Plaintiffs,                                Judge: Hon. Jeffrey S. White
22
               v.
23
      UNITED STATES DEPARTMENT OF THE
24    INTERIOR, et al.,
25
                        Defendants.
26
27
28

     [Proposed] Order re: Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                              i
          Case 4:21-cv-00344-JSW Document 107-2 Filed 08/20/21 Page 2 of 2




 1            On consideration of Plaintiffs’ Motion for Summary Judgment and Federal Defendants’

 2   Cross-Motion for Summary Judgment, and all responses and replies thereto, and the entire record

 3   herein, it is hereby

 4            ORDERED that, for the reasons set forth in Federal Defendants’ Motion, Federal

 5   Defendants’ Motion for Summary Judgment is hereby GRANTED, and it is further

 6            ORDERED that Plaintiffs’ Motion for Summary Judgment is DENIED and the above-

 7   captioned cases are hereby dismissed with prejudice.

 8
 9            So ordered on this _____ day of ___________________, 2021.

10
11
12                                                          ____________________________
                                                            Jeffrey S. White
13                                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [Proposed] Order re: Fed. Defs. Cross-Motion for Summary Judgment;
     Opp. to Plaintiffs’ Mot. Summary Judgment
     Case Nos. 4:21-cv-344, 4:21-cv-349, 4:21-cv-561                                           ii
